Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species SEQ ID NO: 3 in the reply filed on April 25, 2022, is acknowledged. The elected species was search and the claims were found to be free of the prior art. The election of species requirement mailed March 1, 2022, is withdrawn.

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claim 26 is objected to because of the following informalities:  in line 4, insert a space between the colon and “1-17”.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities: amend “SEQ ID Nos:” to “SEQ ID NOs:”(capitalized O). Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  delete the space after each hyphen in the peptide sequence for consistency.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  a should be alpha.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  the sequence identifier “SEQ ID NO: 3” must be associated with the peptide sequence.  Appropriate correction is required.

Amino Acid Sequence Compliance
Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
37 CFR 1.821(d) states: Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.
The specification and claims use “SEQ ID Nos:” in addition to “SEQ ID NOs:”. The specification and claims must be amended to consistently use “SEQ ID NO:” or “SEQ ID NOs:” (capitalized O) in accordance with 37 CFR 1.821(d)
	In addition, tosyl-Ala-Thr-Leu-Asp-Pro-Arg-chloromethylketone must be associated with a sequence identifier (SEQ ID NO: 3) every time it appears in the specification and claims.
Applicant must provide amended claims and a substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of WO 2015/173802 A1 teaches a method for treating glioblastoma in a subject in need thereof (page 2, lines 17-21; page 4, lines 20-24; page 5, lines 1-7), the method comprising administering to the subject a peptide conjugate having the following general formula: -amino protecting moiety- PAR-1 peptide- protease-disabling moiety (page 5, lines 1-7; claims 1, 16), wherein the PAR-1 peptide is Asp-Pro-Arg (claim 5) or SEQ ID NOs: 1-17 (Table 1) and administering a second therapeutic agent to said subject (page 5, lines 1-7; claim 18). 
WO 2015/173802 A1 does not teach that the second therapeutic agent is temozolomide. Therefore, the claims are novel over WO 2015/173802 A1.
The prior art of US 2010/0129470 A1 discloses administering temozolomide to a subject for
treating glioblastoma (paragraphs [0016], [0019], (0022), [0030], [0032]). 
Although it is generally obvious to combine two compositions known to be useful for the same function, the instant claims are unobvious over WO 2015/173802 A1 and US 2010/0129470 A1 because of the evidence of synergism presented in the examples of the instant specification. One of ordinary skill in the art would not expect synergism based on WO 2015/173802 A1 and US 2010/0129470 A1.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654